DILLON, Judge,
dissenting.
While I believe the Commission’s findings support a conclusion that Pontiac Pointe may be liable for Plaintiffs injuries, I also believe that these same findings compel a conclusion that Morgan Motors is also liable. I do not believe that the Commission made any findings which compel its conclusion that Plaintiff failed to meet his burden of proving that the accident “arose out of his employment with Morgan Motors [or that it] occurred during the course and scope of his employment with Morgan Motors.” Accordingly, I respectfully dissent.
While it has been said that a person cannot serve two masters, this is not the rule when determining liability for workers’ compensation coverage under North Carolina law. Rather, our courts have recognized that there may be situations where an employee sustains an injury while in the service of two different employers. Specifically, our Court has stated as follows:
Joint employment . . . occurs when ‘a single employee, under contract with two employers, and under the simultaneous control of both, simultaneously performs services for both employers, and when the service for each employer is the same as, or is closely related to, that for the other. In such a case, both employers are liable for workman’s compensation.
Anderson v. Texas Gulf, Inc., 83 N.C. App. 634, 636, 351 S.E.2d 109, 110 (1986) (quoting 1C, Larson, The Law of Workmen's Compensation § 48.40). Our Supreme Court has held that where two employers are hable for an employee’s injuries, the employee “ha[s] the right to proceed” against either employee or against both. Leggette v. McCotter, 265 N.C. 617, 623, 144 S.E.2d 849, 853 (1965); see also Hughart v. Dasco Transportation, Inc., 167 N.C. App. 685, 691, 606 S.E.2d 379, 383 (2005) (recognizing the concept of “joint employment” where the employee has a contract, whether “express or implied” with each employer); Henderson v. Manpower, 70 N.C. App. 408, 415, 319 S.E.2d 690, 694 (1984) (holding that each employer is “hable equally” in compensating the employee for a work-related injury).
*394Our Supreme Court has stated that the “compensability of a claim basically turns upon whether or not the employee was acting for the benefit of his employer ‘to any appreciable extent’ when the accident occurred.” Hoffman v. Truck Lines, Inc., 306 N.C. 502, 506, 293 S.E.2d 807, 809 (1982) (citation omitted). In this case, I believe that the Plaintiffs action to determine the source of a noise on the roof where the HVAC system was located - a system which his employer Morgan Motors owned - benefited Morgan Motors to some “appreciable extent”; and, accordingly, I believe that Morgan Motors is hable for Plaintiffs injuries sustained when he fell off the roof. Specifically, the Commission found that Morgan Motors owned the building where the accident occurred; that Morgan Motors borrowed $1.3 million1 to renovate the building; that Morgan Motors leased the renovated building to Pontiac Pointe for $13,000.00 per month; that Pontiac Pointe never actually paid any of the rent due under the lease; that under the lease, Morgan Motors was responsible for “replacements of [HVAC] equipment” and Pontiac Pointe was responsible for “all normal and routine maintenance [to the HVAC system] ”; that Plaintiff was an employee of both Morgan Motors and Pontiac Pointe; that Plaintiff was the only owner of Morgan Motors who was involved with the renovations of the building; and that Morgan Motors had no other employees whose responsibility was to oversee the condition of the building. Further, the Full Commission found that, on the day of the accident, Plaintiff heard a noise on the roof but he “did not know the source of the noise”; that Plaintiff climbed on the roof with a wrench; and that Plaintiff slipped from the roof and sustained injuries.
The Full Commission made a number of findings which, Defendants argue, support the conclusion that Morgan Motors was not liable for Plaintiff’s injuries when he decided to climb on the roof. However, I do not believe that any of these findings compel a conclusion that Morgan Motors is not liable in this case. For instance, the Full Commission found that “[P]laintiff’s contention that his intent was to benefit Morgan Motors [is] not credible.” I do not believe, though, that Plaintiff’s “intent” is dispositive on the issue of Morgan Motors’ liability. In other words, I believe that under North Carolina law, Morgan Motors can still be found liable as Plaintiff’s employer for Plaintiff’s injuries even though Plaintiff had no specific intent to benefit Morgan Motors when he climbed on the roof to investigate the noise. Our Supreme Court has held that coverage may be found even where an employee’s intent is to benefit a third *395party as long as “the acts benefit the employer to an appreciable extent”. Roberts v. Burlington Industries, 321 N.C. 350, 355, 364 S.E.2d 417, 421 (1988) (citation omitted). Accordingly, even though the Commission failed to find that Plaintiff intended to benefit Morgan Motors, Morgan Motors may still be held hable since Plaintiffs actions, in attempting to determine the source of the noise on the roof where the HVAC was located, would have some “appreciable” benefit to Morgan Motors as the owner of the building.
Further, I do not believe that the Full Commission’s finding - that Plaintiff was at the building on the day of the accident “for the sole purpose of conducting [work for Pontiac Pointe and that] his decision to go up on the roof [did not] deviate from his role as the owner/financial manager of Pontiac Pointe” - is dispositive on the issue of Morgan Motors’ liability. Rather, I believe this finding only supports a determination that Pontiac Pointe may also be liable to Plaintiff for his injuries. I agree with the Commission that Plaintiff was acting for the sole benefit of Pontiac Pointe - and thereby deviated from his employment with Morgan Motors - when he traveled to the building to meet with the restaurant manager about the financial performance of the restaurant. However, I believe this deviation from his employment with Morgan Motors ceased when he made the decision to climb on the roof to determine the source of the noise, notwithstanding that this decision might not have been a deviation from his employment with Pontiac Pointe, because this decision conferred an “appreciable” benefit on both his employers: Both had an interest in the maintenance of the building and the HVAC system. See Jackson v. Dairymen’s Creamery, 202 N.C. 196, 162 S.E. 359 (1932) (holding that an employee who has deviated from his employment is covered for injuries occurring after he returns to work).
Also, I do not believe the Full Commission’s determination that Morgan Motors had no “legal obligation” under its lease to send an employee onto the roof to determine the nature of the noise is determinative of Morgan Motors’ liability for Plaintiff’s accident. In other words, even if Morgan Motors had no such “legal obligation” under its lease agreement, Morgan Motors still had a significant interest as the building’s owner to make sure that its new HVAC system was being properly maintained by its tenant. See Hoffman, 306 N.C. at 507-08, 293 S.E.2d at 810 (stating that “an employer would not be permitted to escape his liability or obligations under the [Workers’ Compensation] Act through the use of a special contract or agreement if the elements required for coverage of the injured individual would otherwise exist”). Even if the potential replacement of the HVAC system was merely “speculative and *396remote,” as found by the Commission, Morgan Motors still had a significant interest, as the owner of the HVAC system and building, in “keeping tabs” on the condition of its $1.3 million investment, notwithstanding any obligation of its tenant to maintain this investment in good repair. Morgan Motors’ need to make regular determinations regarding the condition of its investment is bolstered by the Full Commission’s finding that Morgan Motors’ tenant was not meeting its financial obligation to pay rent.
Finally, I do not believe that the Full Commission’s determination that Plaintiff’s activity was not “authorized” by Morgan Motors is relevant as to Morgan Motors’ liability based on the evidence in this case. There is nothing in the evidence nor did the Commission make any finding to suggest that Plaintiff was expressly prohibited by anyone at Morgan Motors from climbing onto the roof of the building to make an inspection. Rather, the findings by the Full Commission suggest that Plaintiff was the only employee of Morgan Motors who had any involvement with the building. This Court has held as follows:
[I]f an employee does something which he is not specifically ordered to do by a then present superior and the thing he does furthers the business of the employer although it is not part of the employee’s job, an injury sustained by accident while he is so performing is in the course of employment. This has been characterized as “being about his work.”
Parker v. Burlington Industries, Inc., 78 N.C. App. 517, 519-20, 337 S.E.2d 589, 591 (1985); see also Hensley v. Caswell Action Committee, 296 N.C. 527, 531, 259 S.E.2d 399, 401 (1978) (holding that coverage exists where an employee’s actions, though not expressly authorized, are “not so extreme as to break the causal connection between his employment and his [injury]”).
In conclusion, I believe that the actions of Plaintiff as found by the Commission - that Plaintiff climbed onto the roof of the building to determine the source of a noise coming from the HVAC system owned by and paid for by Morgan Motors - served to benefit Morgan Motors to some “appreciable extent,” and that, therefore, these findings do not support a conclusion that Morgan Motors is not liable for the injuries sustained by Plaintiff, notwithstanding that Pontiac Pointe may also be liable for those injuries.

. Though not included in the findings by the Full Commission, the Deputy Commissioner found - and the evidence is uncontradicted - that over $100,000.00 of the loan proceeds funded spent a new HVAC system for the building.